Exhibit 10.10

ANNEX A

Registration Rights.

 

(1) Demand Registrations.

 

  (a)

Requests for Registration. At any time following the expiration of the transfer
restrictions set forth in Section 7.03(a) of this Agreement, if the Company has
not filed, and caused to be effective and maintained the effectiveness of a
“shelf” registration statement pursuant to Section 1(c), the Investor and any of
its permitted transferees holding at least $5 million in Registrable Securities
based on the expected public offering price of the Registrable Securities (as
defined below) (on an as-converted basis) (the “Initiating Investors”) may
request in writing (which request shall specify the number and type of
Registrable Securities intended to be disposed of, the intended method of
distribution thereof and whether the Registration Statement should be a shelf
registration) that the Company effect the registration of all or any part of the
Registrable Securities held by the Investor and such transferees which are then
eligible for Transfer pursuant to Section 7.03 of this Agreement (a
“Registration Request”). Promptly after its receipt of any Registration Request
but no later than ten days after receipt of such Registration Request, the
Company will give written notice of such request to the Investor and any
transferees, and the Company will cause to register, in accordance with the
provisions of this Agreement, all Registrable Securities that have been
requested to be registered in the Registration Request or by the Investor or
transferees by written notice to the Company given within fifteen business days
after the date the Company has given such notice of the Registration Request;
provided that, except for a Short-Form Registration of an unspecified amount of
securities, with respect to an underwritten offering, the Company will not be
required to effect a registration pursuant to this Section 1(a) unless the value
of Registrable Securities included in the Registration Request is at least $20
million. The Company will pay all Registration Expenses incurred in connection
with any registration pursuant to this Section 1. Any registration requested by
the Investor pursuant to Section 1(a) or 1(c) is referred to in this Agreement
as a “Demand Registration.” For purposes of this Agreement, “Registrable
Securities” means all Common Stock, including Common Stock issued or issuable
pursuant to the conversion of the Preferred Stock. As to any particular
securities constituting Registrable Securities, such securities will cease to be
Registrable Securities when (w) a registration statement with respect to the
sale by the holder thereof shall have been declared effective under the
Securities Act and such securities shall have been disposed of in accordance
with such

 

1



--------------------------------------------------------------------------------

 

registration statement, (x) they have been sold to the public pursuant to Rule
144 or Rule 145 or other exemption from registration under the Securities Act,
(y) they have been acquired by the Company and have ceased to be outstanding, or
(z) they are able to be sold by the Investor or transferee holding such
securities without restriction as to volume or manner of sale pursuant to Rule
144(k) under the Securities Act. In addition, for purposes of this Agreement,
“Registration Statement” means any registration statement of the Company,
including a shelf registration statement, which covers any Registrable
Securities and all amendments and supplements to any such Registration
Statement, including post-effective amendments, in each case including the
prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein and other documents filed with the Commission to effect a
registration under the Securities Act.

 

  (b)

Limitation on Demand Registrations. The Investor and its transferees will be
entitled to initiate no more than six (6) Demand Registrations, and the Company
will not be obligated to effect more than one Demand Registration in any six
month period. Upon filing a Registration Statement, the Company will use its
reasonable best efforts to keep such Registration Statement effective with the
Commission at all times until the Investor or any transferee who would require
such registration to effect a sale of the Registrable Securities no longer holds
the Registrable Securities. No request for registration will count for the
purposes of the limitations in this Section 1(b) if (i) the Investor determines
in good faith to withdraw the proposed registration prior to the effectiveness
of the Registration Statement relating to such request due to marketing
conditions or regulatory reasons relating to the Company (provided that this
clause (i) shall cease to apply if the Investor has previously withdrawn a
proposed registration), (ii) the Registration Statement relating to such request
is not declared effective within 180 days of the date such Registration
Statement is first filed with the Commission (other than solely by reason of the
Investor or any transferee having refused to proceed or provide any required
information for inclusion therein) and the Investor or any transferee withdraws
the Registration Request prior to such Registration Statement being declared
effective, (iii) prior to the sale of at least 90% of the Registrable Securities
included in the applicable registration relating to such request, such
registration is adversely affected by any stop order, injunction or other order
or requirement of the Commission or other governmental agency or court for any
reason and the Company fails to have such stop order, injunction or other order
or requirement removed, withdrawn or resolved to the Investor’s reasonable
satisfaction within thirty days of the date of such order, (iv) more than 25% of
the Registrable Securities requested by the Investor or any transferee to be
included in the registration are not so included pursuant to

 

2



--------------------------------------------------------------------------------

 

Section 1(f), or (v) the conditions to closing specified in the underwriting
agreement or purchase agreement entered into in connection with the registration
relating to such request are not satisfied (other than as a result of a material
default or breach thereunder by the Investor or any transferee). Notwithstanding
the foregoing, the Company will pay all Registration Expenses in connection with
any request for registration pursuant to Section 1(a) regardless of whether or
not such request counts toward the limitation set forth above.

 

  (c) Short-Form Registrations. Prior to the expiration of the transfer
restrictions set forth in Section 7.03(a) of this Agreement, the Company will
use its reasonable best efforts to qualify for registration on, and will
promptly file, Form S-3 or any comparable or successor form or forms or any
similar short-form registration (“Short-Form Registration”), and such Short-Form
Registration will be a “shelf” registration statement providing for the
registration, and the sale on a continuous or delayed basis, of the Registrable
Securities pursuant to Rule 415. In no event shall the Company be obligated to
effect any shelf other than pursuant to a Short-Form Registration. Upon filing a
Short-Form Registration, the Company will, if applicable, use its reasonable
best efforts to cause such Short-Form Registration Statement to be declared
effective, will keep such Short-Form Registration effective with the Commission
at all times and any Short-Form Registration shall be re-filed upon its
expiration, and shall cooperate in any shelf take-down by amending or
supplementing the prospectus statement related to such Short-Form Registration
as may be requested by the Investor or any transferees or as otherwise required,
until the Investor or any transferees who would require such registration to
effect a sale of the Registrable Securities no longer hold the Registrable
Securities, regardless of whether or not the transfer restrictions set forth in
Section 7.03(a) of this Agreement have expired or terminated; provided that
neither the Investor nor any transferee may be permitted to sell under such
“shelf” registration statement during such times as the trading window is not
open for Company senior management in accordance with the Company’s policies.
The Company will pay all Registration Expenses incurred in connection with any
Short-Form Registration.

 

  (d)

Restrictions on Demand Registrations. If the filing, initial effectiveness or
continued use of a registration statement with respect to a Demand Registration
would require the Company to make a public disclosure of material non-public
information, which disclosure in the good faith judgment of the Board of
Directors (i) would be required to be made in any Registration Statement so that
such Registration Statement would not be materially misleading, (ii) would not
be required to be made at such time but for the filing, effectiveness or
continued use of such Registration Statement, (iii) would in the good faith
judgment of the Board of Directors

 

3



--------------------------------------------------------------------------------

 

reasonably be expected to be materially detrimental to the Company or its
business if made at such time or (iv) reasonably be excepted to interfere with
the Company’s ability to effect a planned or proposed acquisition, disposition,
financing, reorganization, recapitalization or similar transaction, then the
Company may upon giving prompt written notice of such action to the participants
in such registration (each of whom hereby agrees to maintain the confidentiality
of all information disclosed to such participants) delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement; provided that
the Company shall not be permitted to do so (x) for more than 60 days for a
given occurrence of such a circumstance, (y) more than three times during any
twelve-month period or (z) for periods exceeding, in the aggregate, 90 days
during any twelve-month period. In the event the Company exercises its rights
under the preceding sentence, the Investor or its transferees agree to suspend,
promptly upon receipt of the notice referred to above, its use of any prospectus
relating to such registration in connection with any sale or offer to sell
Registrable Securities. If the Company so postpones the filing of a prospectus
or the effectiveness of a Registration Statement, the Investor or such
transferees will be entitled to withdraw such request and, if such request is
withdrawn, such registration request will not count for the purposes of the
limitation set forth in Section 1(b). The Company will pay all Registration
Expenses incurred in connection with any such aborted registration or
prospectus.

 

  (e) Selection of Underwriters. If the Initiating Investors intend that the
Registrable Securities covered by the Registration Request shall be distributed
by means of an underwritten offering, the Initiating Investors will so advise
the Company as a part of the Registration Request, and the Company will include
such information in the notice sent by the Company to the Investor and any
transferees with respect to such Registration Request. In such event, the lead
underwriter to administer the offering will be chosen by the Company, subject to
the prior written consent of the Investor, not to be unreasonably withheld or
delayed. If the offering is underwritten, the right of the Investor or
transferee to registration pursuant to this Section 1 will be conditioned upon
the Investor or transferee’s participation in such underwriting and the
inclusion of the Investor’s or transferee’s Registrable Securities in the
underwriting and the Investor or transferee will (together with the Company, the
Investor and any other participating transferees distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting. If the
Investor or transferee disapproves of the terms of the underwriting, the
Investor or transferee may elect to withdraw therefrom by written notice to the
Company, the managing underwriter and the Initiating Investors.

 

4



--------------------------------------------------------------------------------

  (f) Priority on Demand Registrations. The Company will not include in any
underwritten registration pursuant to this Section 1 any securities that are not
Registrable Securities, without the prior written consent of the Initiating
Investors. If the managing underwriters advise the Company on or before the date
five (5) days prior to the date then scheduled for commencement of such offering
that in their reasonable opinion the number of Registrable Securities (and, if
permitted hereunder, other securities requested to be included in such offering)
requested to be included in such registration exceeds the number of securities
that can be sold in such offering without adversely affecting the marketability
of the offering (including an adverse effect on the per share offering price),
the Company will include in such offering only such number of securities that in
the reasonable opinion of such managing underwriters can be sold without
adversely affecting the marketability of the offering (including an adverse
effect on the per share offering price), which securities will be so included in
the following order of priority: (i) first, Registrable Securities of the
Investor and any transferee who have delivered written requests for registration
pursuant to Section 1(a), pro rata on the basis of the aggregate number of
Registrable Securities owned by each such person and (ii) second, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement.

 

  (g) Effective Registration Statement. A registration requested pursuant to
Section 1(a) shall not be deemed to have been effected unless it is declared
effective by the Commission or is automatically effective upon filing pursuant
to Rule 462 of the Securities Act and remains effective for the period specified
in Section 1(b).

 

(2) Piggyback Registrations.

 

  (a)

Right to Piggyback. Whenever the Company proposes to register any of its
securities, other than a registration pursuant to Section 1(a) or a Special
Registration (as defined below), and the registration form to be filed may be
used for the registration or qualification for distribution of Registrable
Securities, the Company will give prompt written notice to the Investor and all
transferees of its intention to effect such a registration (but in no event less
than ten (10) days prior to the anticipated filing date) and, subject to
Section 1(d), will include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within ten (10) business days after the date of the Company’s notice (a
“Piggyback Registration”). Any such person that has made such a written request
may withdraw its Registrable Securities from such Piggyback Registration by
giving written notice to the Company and the managing underwriter, if any, on or
before the fifth business day prior to the planned effective date of such
Piggyback

 

5



--------------------------------------------------------------------------------

 

Registration. The Company may terminate or withdraw any registration under this
Section 2(a) prior to the effectiveness of such registration, whether or not the
Investor or any transferees have elected to include Registrable Securities in
such registration. “Special Registration” means the registration of (i) equity
securities and/or options or other rights in respect thereof solely registered
on Form S-4 or Form S-8 (or successor form) or (ii) shares of equity securities
and/or options or other rights in respect thereof to be offered to directors,
members of management, employees, consultants, customers, lenders or vendors of
the Company or its direct or indirect Subsidiaries or in connection with
dividend reinvestment plans.

 

  (b) Underwritten Registration. If the registration referred to in Section 2(a)
is proposed to be underwritten, the Company will so advise the Investor and any
transferees as a part of the written notice given pursuant to Section 2(a). In
such event, the right of the Investor or any transferees to registration
pursuant to this Section 2 will be conditioned upon such persons’ participation
in such underwriting and the inclusion of such person’s Registrable Securities
in the underwriting, and each such person will (together with the Company and
the other persons distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company. If any participating
person disapproves of the terms of the underwriting, such person may elect to
withdraw therefrom by written notice to the Company, the managing underwriter
and the Investor.

 

  (c) Piggyback Registration Expenses. The Company will pay all Registration
Expenses in connection with any Piggyback Registration, whether or not any
registration or prospectus becomes effective or final.

 

  (d)

Priority on Piggyback Registrations. If a Piggyback Registration relates to an
underwritten primary offering on behalf of the Company, and the managing
underwriters advise the Company that in their reasonable opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company will
include in such registration or prospectus only such number of securities that
in the reasonable opinion of such underwriters can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), which securities will be so included in the following
order of priority: (i) first, the securities the Company proposes to sell,
(ii) second, Registrable Securities of the Investor and any transferees who have
requested registration of Registrable Securities pursuant to Sections 1

 

6



--------------------------------------------------------------------------------

 

or 2, pro rata on the basis of the aggregate number of such securities or shares
owned by each such person and (iii) third, any other securities of the Company
that have been requested to be so included, subject to the terms of this
Agreement.

 

(3) Registration Procedures. Subject to Section 1(d), whenever the Investor or
any transferees of Registrable Securities have requested that any Registrable
Securities be registered pursuant to Section 1 or 2, the Company will use its
reasonable best efforts to effect the registration and sale of such Registrable
Securities as soon as reasonably practicable in accordance with the intended
method of disposition thereof and pursuant thereto and shall use its reasonable
best efforts to as expeditiously as possible:

 

  (a) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities, make all required filings with the National
Association of Securities Dealers and the Financial Industry Regulatory
Authority and thereafter use its reasonable best efforts to cause such
Registration Statement to become effective as soon as reasonably practicable and
to remain effective as provided herein, provided that before filing a
Registration Statement or any amendments or supplements thereto, the Company
will, at the Company’s expense, furnish or otherwise make available to the
Holders’ Counsel copies of all such documents proposed to be filed and such
other documents reasonably requested by such counsel, which documents will be
subject to review and comment of such counsel at the Company’s expense,
including any comment letter from the Commission with respect to such filing or
the documents incorporated by reference therein, and if requested by such
counsel, provide such counsel reasonable opportunity to participate in the
preparation of such Registration Statement and such other opportunities to
conduct a reasonable investigation within the meaning of the Securities Act,
including reasonable access to the Company’s financial books and records,
officers, accountants and other advisors;

 

  (b)

prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective for a period of either (A) not less than (i) six months, (ii) if such
Registration Statement relates to an underwritten offering, such longer period
as, based upon the opinion of counsel for the underwriters, a prospectus is
required by law to be delivered in connection with sales of Registrable
Securities by an underwriter or dealer and (iii) continuously in the case of
shelf registration statements and any shelf registration statement shall be
re-filed upon its expiration (or in each case such shorter period ending on the
date that the securities covered by such shelf registration statement cease to
constitute Registrable Securities) or (B) such shorter period as will terminate
when

 

7



--------------------------------------------------------------------------------

 

all of the securities covered by such Registration Statement have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof set forth in such Registration Statement (but in any event not
before the expiration of any longer period required under the Securities Act),
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement until such
time as all of such securities have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such Registration Statement, and cause the related prospectus to be supplemented
by any prospectus supplement as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of the securities covered
by such Registration Statement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act;

 

  (c) furnish to each seller of Registrable Securities, and each managing
underwriter, if any, such number of copies, without charge, of such Registration
Statement, each amendment and supplement thereto, including each preliminary
prospectus, final prospectus, any other prospectus (including any prospectus
filed under Rule 424, Rule 430A or Rule 430B under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act), all exhibits and other documents filed
therewith and such other documents as such seller or such managing underwriter
may reasonably request including in order to facilitate the disposition of the
Registrable Securities owned by such seller, and upon request a copy of any and
all transmittal letters or other correspondence to or received from, the
Commission or any other Governmental Authority relating to such offer;

 

  (d) register and qualify (or exempt from registration or qualification) such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests, and keep such registration or
qualification (or exemption therefrom) effective for so long as such
Registration Statement remains in effect and do any and all other acts and
things that may be reasonably necessary or reasonably advisable to enable such
seller to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company will not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any such jurisdiction or (iii) consent to general service of process
in any such jurisdiction);

 

  (e)

notify each seller of such Registrable Securities, the Holders’ Counsel and the
managing underwriter(s), if any, at any time when a prospectus

 

8



--------------------------------------------------------------------------------

 

relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the discovery of the happening of any event that makes
any statement made in the Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in such
Registration Statement, prospectus or documents and, as soon as reasonably
practicable (but subject to the delay provisions of Section 1(d)), prepare and
furnish to such seller a reasonable number of copies of a supplement or
amendment to such prospectus so that, in the case of the Registration Statement,
it will not contain any untrue statement of material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading, and that in the case of any prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statement therein, in light of the
circumstances in which they were made, not misleading;

 

  (f) notify each seller of any Registrable Securities covered by such
Registration Statement, the Holders’ Counsel and the managing underwriter(s), if
any, (i) when such Registration Statement or the prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to such
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the Commission for amendments or supplements
to such Registration Statement or to amend or to supplement such prospectus or
for additional information, (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of such Registration Statement or the
initiation of any proceedings for any of such purposes, (iv) if at any time the
representations and warranties of the Company contained in any underwriting
agreement contemplated by Section 3(k) below cease to be true and correct, and
(v) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose;

 

  (g)

upon the occurrence of an event contemplated in Section 3(e) or in
Section 3(f)(ii), (f)(iii), (f)(iv) or (f)(v) (but subject to the delay
provisions of Section 1(d)), promptly prepare a supplement or a post-effective
amendment to the Registration Statement or supplement to the related prospectus
or any document incorporated or deemed to be incorporated therein by reference,
or file any other required document so that such prospectus as thereafter
delivered to the sellers of such Registrable Securities will not contain an
untrue statement of a material fact or omit to

 

9



--------------------------------------------------------------------------------

 

state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

 

  (h) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or,
if no similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on the New York Stock Exchange or the NASDAQ stock
market, as determined by the Company;

 

  (i) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement and use best
reasonable efforts to procure the cooperation of the transfer agent in settling
any offering or sale of Registrable Securities, including with respect to the
transfer of physical stock certificates into book-entry form in accordance with
any procedures reasonably requested by the sellers or any managing
underwriter(s);

 

  (j) enter into such customary agreements (including underwriting agreements
and, subject to Section 7, lock-up agreements in customary form, and including
provisions with respect to indemnification and contribution in customary form)
and take all such other customary actions as the Investor, the participating
transferees or the underwriters, if any, reasonably request in order to expedite
or facilitate the disposition of such Registrable Securities (including, making
members of management and executives of the Company available to participate in
“road show,” similar sales events and other marketing activities; provided that
the Company shall not be required to make members of management and executives
of the Company so available for more than five consecutive days or more than 10
days in any 365 day period);

 

  (k) in connection with any underwritten offering, make such representations
and warranties to the sellers and the managing underwriter(s), if any, with
respect to the business of the Company and the Subsidiaries, and the
Registration Statement, prospectus, and documents incorporated or deemed to be
incorporated by reference therein, in each case, in form, substance and scope as
are customarily made by the issuer in underwritten offerings, and, if true, make
customary confirmations of the same if and when requested;

 

  (1)

if requested by any seller of Registrable Securities, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the seller or managing underwriter(s), if any, may
reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such

 

10



--------------------------------------------------------------------------------

 

prospectus supplement or such amendment as soon as practicable after the Company
has received such request;

 

  (m) in the case of certificated Registrable Securities, cooperate with the
sellers of such Registrable Securities and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any legends) representing Registrable Securities to be sold after receiving
written representations from each seller that that the Registrable Securities
represented by the certificates so delivered by such seller will be transferred
in accordance with the Registration Statement, and enable such Registrable
Securities to be in such denominations and registered in such names as the
sellers or managing underwriters, if any, may request at least two business days
prior to any sale of Registrable Securities;

 

  (n) without regard to the provisions of Section 6.01 of this Agreement, make
available for inspection by any seller of Registrable Securities and the
Holders’ Counsel, any underwriter participating in any disposition pursuant to
such Registration Statement and any attorney, accountant or other agent retained
by any such seller or underwriter, all financial and other records, pertinent
corporate documents and documents relating to the business and properties of the
Company, and cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such Registration
Statement, provided that it shall be a condition to such inspection and receipt
of such information that the inspecting person agrees to use its reasonable best
efforts to minimize the disruption to the Company’s business in connection with
the foregoing;

 

  (o) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and any applicable national securities
exchange;

 

  (p) timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

 

  (q) in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or ceasing trading of any
securities included in such Registration Statement for sale in any jurisdiction,
use every reasonable effort to prevent the issuance or promptly obtain the
withdrawal of such order;

 

  (r)

obtain one or more comfort letters, addressed to the underwriters, if any, dated
the effective date of such Registration Statement and the date of the closing
under the underwriting agreement for such offering, signed by the

 

11



--------------------------------------------------------------------------------

 

Company’s independent public accountants (and if necessary, any other
independent certified public accountants of any business acquired by the Company
for which financial statements and financial data are, or are required to be,
included in the Registration Statement) who have audited the financial
statements included in such Registration Statement, in customary form and
covering such matters of the type customarily covered by comfort letters as such
underwriters shall reasonably request;

 

  (s) provide legal opinions of the Company’s counsel, addressed to the
underwriters, if any, dated the date of the closing under the underwriting
agreement, with respect to the Registration Statement, each amendment and
supplement thereto (including the preliminary prospectus) and such other
documents relating thereto as the underwriter shall reasonably request in
customary form and covering such matters of the type customarily covered by
legal opinions of such nature; and

 

  (t) obtain any required regulatory or stockholder approval necessary for the
Investor or any transferee to sell its Registrable Securities in an offering.

As a condition to registering Registrable Securities, the Company may require
the Investor and transferee holding Registrable Securities as to which any
registration is being effected to furnish the Company with such information
regarding such person and pertinent to the disclosure requirements relating to
the registration and the distribution of such securities as the Company may from
time to time reasonably request in writing.

 

(4) Registration Expenses.

 

  (a)

Except as otherwise provided in this Agreement, all expenses incidental to the
Company’s performance of or compliance with this Agreement (whether or not any
registration or prospectus becomes effective or final), including all
registration, filing and listing fees, fees and expenses of compliance with
securities or blue sky laws, word processing, duplicating and printing expenses,
messenger, telephone and delivery expenses, expenses incurred in connection with
any road show, and fees and disbursements of counsel for the Company and all
independent certified public accountants in connection with any regular or
special review or audits incident to or required by any such registration and
other persons retained by the Company (all such expenses, “Registration
Expenses”), will be borne by the Company. The Company will, in any event, pay
its internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit or quarterly review, the expenses of any liability insurance and the
expenses and fees for listing the securities to be registered on each securities
exchange on which similar securities issued by the Company are

 

12



--------------------------------------------------------------------------------

 

then listed or on the New York Stock Exchange or the NASDAQ stock market. The
holders of the securities so registered shall pay all underwriting discounts,
selling commissions and transfer taxes applicable to the sale of Registrable
Securities hereunder and any other Registration Expenses required by law to be
paid by a selling holder pro rata on the basis of the amount of proceeds from
the sale of their shares so registered.

 

  (b) In connection with each Demand Registration and each Piggyback
Registration, the Company will reimburse the sellers of Registrable Securities
for the reasonable fees and disbursements of one counsel of their choosing
(“Holders’ Counsel”).

 

(5) Participation in Underwritten Registrations.

 

  (a) None of the Investor or any transferee may participate in any registration
hereunder that is underwritten unless such person (i) agrees to sell its
Registrable Securities on the basis provided in the underwriting arrangements in
customary form entered into pursuant to this Agreement (including pursuant to
the terms of any over-allotment or “green shoe” option requested by the managing
underwriter(s), provided that no such person will be required to sell more than
the number of Registrable Securities that such person has requested the Company
to include in any registration), (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements, provided
that such person shall not be required to make any representations or warranties
other than those related to title and ownership of shares and as to the accuracy
and completeness of statements made in a Registration Statement, prospectus,
offering circular, or other document in reliance upon and in conformity with
written information furnished to the Company or the managing underwriter(s) by
such person, and (iii) cooperates with the Company’s reasonable requests in
connection with such registration or qualification (it being understood that the
Company’s failure to perform its obligations hereunder, which failure is caused
by such person’s failure to cooperate with such reasonable requests, will not
constitute a breach by the Company of this Agreement). Notwithstanding the
foregoing, the liability of the Investor or transferee participating in such an
underwritten registration shall be limited to an amount equal to the amount of
gross proceeds attributable to the sale of such person’s Registrable Securities.

 

  (b)

Each person that is participating in any registration hereunder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 3(e) and (f), such person will forthwith discontinue
the disposition of its Registrable Securities pursuant

 

13



--------------------------------------------------------------------------------

 

to the Registration Statement until such person receives copies of a
supplemented or amended prospectus as contemplated by such Section 3(e), (f) and
(g). In the event the Company gives any such notice, the applicable time period
mentioned in Section 3(b) during which a Registration Statement is to remain
effective will be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this Section 5(b) to
and including the date when each seller of a Registrable Security covered by
such Registration Statement will have received the copies of the supplemented or
amended prospectus contemplated by Section 3(e), (f) and (g).

 

(6) Rule 144. The Company will timely file all reports and other documents
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder (or, if the Company
is not required to file such reports, it will, upon the request of the Investor
or transferee, make publicly available such information as necessary to permit
sales pursuant to Rule 144 or Regulation S under the Securities Act), and it
will take such further action as the Investor or transferee may reasonably
request, to the extent required from time to time to enable such person to sell
shares of Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by (i) Rule 144 or Regulation S
under the Securities Act, as such rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the Commission. Upon
the request of the Investor or transferee, the Company will deliver to such
person a written statement as to whether it has complied with such information
requirements, and, if not, the specifics thereof.

 

(7)

Holdback. In consideration for the Company agreeing to its obligations under
this Agreement, the Investor (and any transferee) agrees in connection with any
registration of the Company’s securities (whether or not such person is
participating in such registration), upon the request of the Company and the
underwriters managing any underwritten offering of the Company’s securities, not
to effect (other than pursuant to such registration) any public sale or
distribution of Registrable Securities, including any sale pursuant to Rule 144
or Rule 144A, or make any short sale of, loan, grant any option for the purchase
of, or otherwise dispose of any Registrable Securities, any other equity
securities of the Company or any securities convertible into or exchangeable or
exercisable for any equity securities of the Company without the prior written
consent of the Company or such underwriters, as the case may be, during the
Holdback Period. With respect to such underwritten offering of Registrable
Securities covered by a registration pursuant to Section 1 or 2, the Company
further agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Registration Statement (other than such registration or a Special
Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the

 

14



--------------------------------------------------------------------------------

 

Holdback Period with respect to such underwritten offering, if required by the
managing underwriter. “Holdback Period” means, with respect to any registered
offering covered by this Agreement, (1) 90 days after and during the ten days
before, the effective date of the related Registration Statement or, in the case
of a takedown from a shelf registration statement, 90 days after the date of the
prospectus supplement filed with the Commission in connection with such takedown
and during such prior period (not to exceed ten days) as the Company has given
reasonable written notice to the holder of Registrable Securities or (2) such
shorter period as the Investor, the Company and the underwriter of such
offering, if any, shall agree.

 

(8) Assignment of Registration Rights. The rights of the Investor to
registration of Registrable Securities pursuant to Section 1 may be assigned by
the Investor to a transferee or assignee of Registrable Securities, provided
that, such Transfer is permitted under the terms of this Agreement.

 

(9) Indemnity for Registration.

 

  (a)

The Company agrees to indemnify the Investor (and any transferee) and its
Affiliates and each of their respective officers, directors, partners, members
and employees, and each person who controls the Investor (and any transferee)
within the meaning of the Exchange Act and the regulations thereunder, against
any and all Losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such the Investor (and any transferee) (or any
amendment or supplement thereto); or any omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, that the Company shall not be liable to such Indemnified Party in any
such case to the extent that any such Loss arises out of or is based upon (i) an
untrue statement or omission made in such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such the Investor (and any transferee) (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Indemnified Party or its plan of distribution or
ownership interests which was furnished in writing to the Company by such
Indemnified Party for use in connection with such

 

15



--------------------------------------------------------------------------------

 

registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto, or
(ii) offers or sales effected by or on behalf such Indemnified Party “by means
of” (as defined in Rule 159A) a “free writing prospectus” (as defined in Rule
405) that was not authorized in writing by the Company.

 

  (b) If the indemnification provided for in Section 9(a) is unavailable to an
Indemnified Party with respect to any Losses referred to therein or is
insufficient to hold the Indemnified Party harmless as contemplated therein,
then the Company, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses in such proportion as is appropriate to reflect the relative
fault of the Indemnified Party, on the one hand, and the Company, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of the Company, on the one hand, and of the Indemnified Party, on the
other hand, shall be determined by reference to, among other factors, whether
the untrue statement of a material fact or omission to state a material fact
relates to information supplied by the Company or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; the Company and the Investor
(and any transferee) agree that it would not be just and equitable if
contribution pursuant to this Section 9(b) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. No Indemnified Party guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.

 

  (c) The provisions of Section 9.01 of this Agreement (other than subsection
(c) thereto which shall be applicable mutatis mutandis) will not be applicable
to the obligation of any Person pursuant to this Section 9.

 

16